DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: All reference numbers in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin 

Allowable Subject Matter
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the claims as a whole.  Various features are known separately, but 
As to claim 1, KR101488738B1 discloses or makes obvious a noise reduction vibration welding machine using frequency cancellation, comprising: a head frame (apparent from figures) in which a vibration spring (vibrating head 6) is provided in a central portion and electromagnetic coils are provided at both side end portions of the vibration spring and which includes an upper end jig (upper jig 5) at an lower end portion and an upper end fixture under the upper end jig; a lower frame which supports both side surfaces of the head frame, includes a guide shaft coupling part inside an upper portion thereof, and is coupled to guide shafts; a pressing unit including a work table in which the guide shafts pass through both side end portions of the work table, a hydraulic cylinder (cylinder 14) under the work table (up/down table 4, pedestal), a lower end jig (jig 2) on the work table (up down table 4), and a lower fixture (34) on the lower end jig (see the translation, disclosing “A jig 2 provided with a heater so as to be capable of fixing a lower product to an upper portion thereof and a servo motor 3 provided at the bottom of the jig 2 is installed at the lower middle of the main body 1, An up / down 
KR101488738B1 also makes obvious a soundproof case (see the translation, disclosing “A soundproof door provided on the front face of the vibration welder main body 1 is opened and a jig 2 provided on the upper part of the upper and lower operation table 4 and a jig 2 provided on the lower end of the vibration table 7 5 and then the start button provided on the front face of the main body 1 is pressed, the soundproof door provided on the front face of the main body 1 is automatically closed.”) in which the head frame (10), the lower frame (20), and the pressing unit (30) are installed (or at least contained partially by); 
However, KR101488738B1 does not disclose a noise controller (50) including a noise analyzer (51) on one side surface inside the soundproof case (40), at least one or more speakers (52) facing a noise source at each inner corner, an internal microphone (53) in a central portion 
JPH10147034A (See the abstract, disclosing “A control part 7 emits a control sound from a speaker 6 to cancel a noise corresponding to an oscillation generated by a printing head 2 which is detected with an oscillation sensor 5. The printing head 3 is equipped with the oscillation sensor 5 and the speaker 6.”) discloses a noise controller (control part 7) and speakers (speaker 6), and a noise analyzer (see the translation, disclosing that “the CPU 73 reads the ROM 74 Selects sound wave pattern data corresponding to the vibration signal related to the input from a group of sound wave patterns preset”) but does not disclose that noise controller is in a vibration welding machine, or that the noise controller also is including a noise analyzer on one side surface inside the soundproof case, at least one or more speakers facing a noise source at each inner corner, an internal microphone in a central portion of the head frame, and a machine acceleration sensor on the electromagnetic coil, wherein outward speakers are provided in the soundproof case to face the outside where an operator is positioned.  However, JPH10147034A does not relate to vibration welding machines but rather is directed towards impact printers.
Hamabe (US-5426703-A) also teaches noise controllers (controller 10).  Additionally, Hamabe teaches that the noise controller can at least one or more speakers (52) facing a noise source at each inner corner, an internal microphone (53) in a central portion of the head frame (see the specification, disclosing “Four loud speakers 7a, 7b, 7c and 7d (noise eliminating sound sources) are arranged on the inside surface of the two opposing front doors near the front seats S1 and S2 and on the inside surface of the two opposing rear doors near the rear seats S3 and S4, 
Hamabe also does not disclose does not disclose that noise controller is in a vibration welding machine or that a noise controller including a noise analyzer on one side surface inside the soundproof case, and a machine acceleration sensor on the electromagnetic coil, wherein outward speakers are provided in the soundproof case to face the outside where an operator is positioned.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
New drawings of figure 1 is required to overcome the objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html 
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK